Citation Nr: 0502563	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  03-02 856A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for loss of tooth #4, 
claimed as secondary to service-connected loss of tooth #3.

2.  Entitlement to service connection for loss of tooth #2, 
claimed as secondary to service-connected loss of tooth #3.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Chicago, Illinois 
(the RO).

Procedural history

The veteran served on active duty from February 1970 to 
October 1971.  In February 1972, the RO granted service 
connection for missing tooth #3, and assigned a 
noncompensable (zero percent) rating therefor.  

In a letter dated in July 2002, the veteran contacted the RO, 
alleging that dental treatment for tooth #3 had resulted in 
the removal of tooth #2 and tooth #4.  In a November 2002 
rating decision, the RO determined that there was "no . . 
.evidence of relationship between the extraction of tooth #3 
in 1971 and [the veteran's] subsequent dental conditions."  
The veteran indicated disagreement with that decision, 
alleging that treatment accorded him subsequent to service 
for the service-connected missing tooth #3 caused both teeth 
that were anchoring tooth #3 "to fall out and be 
extracted."  

A personal hearing was held before the undersigned Veterans 
Law Judge, by means of video teleconferencing, in April 2004.  
A transcript of that hearing is associated with the veteran's 
claims file.  At that time, the issue before the Board was 
identified as entitlement to service connection for missing 
teeth #2 and #4, secondary to the service-connected missing 
tooth #3.  

The issue of entitlement to service connection for missing 
tooth #2, secondary to service-connected missing tooth #3, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.

Issue not on appeal

There appears to have been some confusion on the part of the 
RO as to whether the veteran is also seeking an increased 
disability rating for service-connected tooth #3.  The 
February 2003 statement of the case included diagnostic 
criteria pertaining to compensable ratings for service-
connected loss of teeth.  However, the veteran's  subsequent 
substantive appeal (VA Form 9) did not reference a claim for 
an increased evaluation for service-connected missing tooth 
#3.  There is of record no other communication which 
indicates that the veteran is seeking entitlement to an 
increased rating for tooth #3.  

The Board therefore finds that a claim of entitlement to an 
increased (compensable) evaluation for service-connected loss 
of tooth #3 has not been perfected for appeal, and is not 
before the Board at this time.  The veteran has not submitted 
a substantive appeal that would elevate that claim to 
appellate status.  The issues of entitlement to service 
connection for missing teeth #2 and #4, secondary to missing 
tooth #3, were, in contrast, referenced by the RO in its 
November 2002 rating decision and the statement of the case 
issued thereafter, and by the veteran in his notice of 
disagreement and substantive appeal.  Those issues are on 
appeal, and will be discussed herein.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.200 (2004). 



FINDING OF FACT

Competent medical evidence indicates that tooth #4 is not 
missing at this time.


CONCLUSION OF LAW

Service connection for loss of tooth #4, secondary to 
service-connected loss of tooth #3, is not warranted.  
38 C.F.R. § 3.310(a) (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Entitlement to service connection for loss of tooth #4, 
claimed as secondary to service-connected loss of tooth #3.

The veteran is seeking entitlement to service connection for 
loss of tooth #4, secondary to service-connected missing 
tooth #3.  He is also seeking service connection for loss of 
tooth #2 on the same basis; that issue is the subject of the 
Board's remand, below.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for certain provisions pertaining to claims to reopen 
based on the submission of new and material evidence, which 
are not relevant here the VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment but not yet final as of 
that date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003) 
[reasonable doubt to be resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.



Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

In this case, a VCAA letter was sent to the veteran, with a 
copy to his accredited representative, in October 2002.  The 
RO informed the veteran of the evidence needed to 
substantiate his claim by informing him of VA's obligation to 
assist him in obtaining the evidence needed to substantiate 
his claim and to assist him in developing the relevant 
evidence.  Specifically, the RO instructed him to submit 
medical evidence showing that he currently had the claimed 
disorder, that he incurred a related disease or injury during 
service, and medical evidence showing that the disorder was 
related to the injury or disease that occurred during 
service.  The RO also instructed him to submit medical 
records of treatment received for the claimed disorder since 
his separation from service.  The RO informed him that 
although VA would try to obtain any identified medical 
records on his behalf, he was responsible for seeing that the 
records were submitted to VA. 

Crucially, the veteran was informed by means of that letter 
as to what evidence he was required to provide and what 
evidence VA would attempt to obtain on his behalf.  The Board 
finds that this letter properly notified the veteran as to 
which portion of required information and evidence is to be 
provided by the veteran and which portion VA would attempt to 
obtain on behalf of the veteran, satisfying the statute and 
the Court's concerns in Quartuccio.  

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 
17 Vet. App. 412 (2004), which appears to stand for the 
proposition that VCAA notice must be sent prior to 
adjudication of the issue by the RO.  In this case, the 
veteran's claim was initially adjudicated by the RO in 
November 2002, following issuance of the October 2002 VCAA 
letter.   

The October 2002 VCAA letter expressly notified the veteran 
that he was to submit any additional evidence within 30 days.  
However, it also advised him that he had one year to submit 
the requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b).  See the October 4, 2002 letter, page 
2.  While the claim was thereafter readjudicated within that 
one-year period, the Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 107, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C. § ____), made effective from 
November 9, 2000, specifically addresses this issue and 
provides that nothing in 38 U.S.C.A. § 5103 shall be 
construed to prohibit VA from making a decision on a claim 
before the expiration of the one-year period referred to in 
that subsection.  I any event the one year period has now 
passed.  

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the veteran's service 
medical records have been obtained, as well as post-service 
outpatient treatment records.  There are also of record the 
report of a VA dental examination conducted in October 2002.  
There is no indication that any relevant evidence exists 
which has not been obtained as to this issue, and the veteran 
and his accredited representative have pointed to no such 
evidence.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  In April 2004, he was accorded a personal 
hearing before a Veterans Law Judge by means of video 
teleconferencing, per his request.

In short, the Board has considered the provisions of the VCAA 
in light of the record on appeal, and for the reasons 
expressed above finds that the development of the claim has 
been consistent with the provisions of the law.  Accordingly, 
the Board will proceed to a decision on the merits.   

Pertinent Law and Regulations

A disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (2004).  

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

With respect to element (1), it is now well-settled that in 
order to be considered for service connection, on either a 
direct or secondary service connection basis, a claimant must 
first have the disability for which service connection is 
sought.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the 
Court noted that Congress specifically limited entitlement 
for service-connected disease or injury to cases where such 
incidents had resulted in a disability.  See also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) [service connection may not be 
granted unless a current disability exists].  A "current 
disability" means a disability shown by competent medical 
evidence to exist.  See Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 (1997).

Factual Background

The veteran's service dental records show that tooth #3 was 
replaced during service, with crowns placed on the adjoining 
teeth (teeth #2 and #4).  A June 1971 dental treatment record 
noted that it appeared that tooth #4 might be jeopardized if 
tooth #3 was not extracted.  The report of a January 1972 VA 
dental examination shows that tooth #3 was missing, and 
replaced by a bridge; teeth #2 and #4 were crowned.  

As was noted in the Introduction, in February 1972, the RO 
granted service connection for missing tooth #3.  There is no 
pertinent evidence of record for three decades thereafter.

In July 2002, the veteran sought service connection for the 
adjoining teeth, tooth #2 and tooth #4, on a secondary basis.  
The report of an October 2002 VA dental examination notes 
that a review of medical records shows that teeth #s 1, 2, 3, 
16, 17, and 32 were missing.  

VA dental  records dated between April 2002 and August 2003 
reference dental treatment accorded the veteran for tooth #4.

At his personal hearing, the veteran testified as to the 
absence of tooth #4, and specifically indicated that this 
tooth had to be removed due to stresses caused by the 
anchoring for the bridge that replaced tooth #3.



Analysis

As was discussed above, service connection is appropriate for 
a disability that is proximately due to or the result of a 
service-connected disease or injury.  
See 38 C.F.R. § 3.310 (2004).  As explained in some detail 
above, the law requires that the disability for which service 
connection is sought currently exists.

In the instant case, the disability for which secondary 
service connection is requested is the loss of tooth #4.  
However, the evidence does not demonstrate that tooth #4 is 
missing.  Recent medical records show that the veteran was 
being accorded prophylactic treatment for problems relating 
to this tooth.  

While the veteran has claimed that tooth #4 is missing, the 
Board can only conclude that he is mistaken and may be 
referring to another tooth that is in fact missing [the 
October 2003 VA dental examination indicates that several 
other teeth, in addition to tooth #3, are missing].  The 
veteran has not (with the exception of tooth #2, discussed 
below) claimed entitlement to service connection for those 
teeth.  He has specifically requested, in pertinent part, 
entitlement to benefits premised on the loss of tooth #4.

In short, the competent medical evidence shows that there is 
a tooth where tooth #4 should be.  There is no missing tooth 
#4.  The Board places greater weight of probative value on 
the dental examination and treatment reports than it does on 
the veteran's statements.  Although the Board does not doubt 
either the veteran's sincerity or his veracity, it appears 
that he may be confused as to which tooth is missing.  The 
Board cannot guess as to what the veteran may be referring 
to.

The law is clear that in order to be considered for service 
connection, a claimant must first have a disability.  See the 
cases cited by the Board above, in particular Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992) and Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998).  In the absence of evidence of 
diagnosed loss of tooth #4, service connection may not be 
granted.  The lack of a current disability is dispositive of 
this appeal.  Clearly, the question of whether the current 
disability is proximately due to or the result of a service-
connected disability cannot be answered in the affirmative, 
when no current disability is shown.

In summary, for reasons and bases expressed above, the Board 
concludes that service connection for the veteran's claimed 
loss of tooth #4 cannot be awarded as secondary to service-
connected loss of tooth #3 in the absence of competent 
medical evidence demonstrating that tooth #4 is in fact 
missing.  A preponderance of the evidence is against the 
claim.  The benefit sought on appeal is accordingly denied. 


ORDER

Service connection for loss of tooth #4, claimed as secondary 
to service-connected loss of tooth #3, is denied.


REMAND

2.  Entitlement to service connection for loss of tooth #2, 
claimed as secondary to service-connected loss of tooth #3.

Following review of the evidence, the Board finds that 
additional development of the record is necessary with regard 
to the veteran's claim of entitlement to service connection 
for missing tooth #2 as secondary to service-connected 
missing tooth #3.
The veteran has alleged that post-service treatment for tooth 
#3, in the form of a bridge utilizing adjoining teeth as an 
anchor, resulted in the loss of tooth #2 due to stresses 
placed on the tooth.

The veteran's dental records indicate that tooth #2 is 
currently missing.  These records also indicate that tooth #2 
was used to support bridgework involving service-connected 
tooth #3.  However, there is no competent medical opinion 
which ascribed the loss of tooth #2 to treatment for tooth 
#3.  The veteran himself contends that such is the case; 
however, it is now well established that as a lay person 
without medical training the veteran is not competent to 
comment on medical matters such as etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  

The Board therefore believes that a dental opinion must be 
obtained in order to ascertain whether the loss of tooth #2 
is related to service-connected tooth #3.  See Charles v. 
Principi, 16 Vet. App. 370, 374 (2003).  This case is 
accordingly REMANDED to the Veterans Benefits Administration 
(VBA) for the following actions:

1.  The veteran's VA claims folder should 
be referred to a dentist with appropriate 
expertise.  The reviewing dentist, after 
reviewing the file, should determine 
whether the loss of tooth #2 is due to 
treatment accorded the veteran for 
service-connected missing tooth #3.  
If there is a more likely cause for the 
loss of tooth #2, this should be 
specifically identified.  If the 
reviewing dentist believes that dental 
examination of the veteran is necessary, 
such should be scheduled.  The report of 
the records review should be associated 
with the veteran's VA claims folder.  

2.  Following any other development 
deemed appropriate, VBA should 
readjudicate the issue remaining on 
appeal.  If the decision remains 
unfavorable to the veteran, a 
supplemental statement of the case (SSOC) 
should be prepared.  The veteran and his 
representative should be provided the 
SSOC, and an appropriate period of time 
should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


